 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   NEFTALI OMAR RIVAS-MENJIVAR
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                      Case No. 1:18-CR-00256 DAD-BAM
11                      Plaintiff,
12           v.                                      STIPULATION AND ORDER TO
                                                     CONTINUE THE CHANGE OF PLEA
13    NEFTALI OMAR RIVAS-MENJIVAR,                   HEARING
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND ANGELA SCOTT, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, NEFTALI OMAR MENJIVAR-RIVAS, by and through his

19   attorney of record, DAVID A. TORRES, hereby requesting that the change of plea hearing

20   currently set for Monday, June 3, 2019, to be continued to Monday, June 10, 2019 at 10:00 a.m.

21          On Friday, May 24th, I received an email informing me of my acceptance to attend the

22   National Forensic College at Cardozo School of Law in New York City. The classes begin on

23   Sunday, June 2, 2019 and end on Friday, June 7, 2019 and will be unavailable for the change of

24   plea hearing. I have spoken to AUSA ANGELA SCOTT, and she has no objection to continuing

25   the change of plea hearing

26          The parties also agree the delays resulting from the continuance shall be excluded in the

27   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).

28
                                                      1
 1          IT IS SO STIPULATED.
                                                                Respectfully Submitted,
 2   DATED: May 30, 2019                                        /s/ David A Torres        ___
                                                                DAVID A. TORRES
 3                                                              Attorney for Defendant
                                                                Neftali Omar Rivas-Menjivar
 4

 5

 6   DATED: May 30, 2019                                        /s/Angela Scott __ ________
                                                                ANGELA SCOTT
 7                                                              Assistant U.S. Attorney
 8

 9
                                                ORDER
10

11          The change of plea hearing currently set for June 3, 2019 be continued to June 10, 2019 at

12   10:00 a.m. Time is excluded pursuant to 18 U.S.C. §§ 3161 (h)(7)(A) and 3161 (h)(7)(B)(1)

13   through June 10, 2019.

14   IT IS SO ORDERED.
15
        Dated:    May 30, 2019
16                                                    UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
